Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 14, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  137997& (41)(42)                                                                                     Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  STEPHEN J. SAFRANEK, EDWARD                                                                          Diane M. Hathaway,
  C. LYONS, and PHILIP A. PUCILLO,                                                                                       Justices
             Plaintiffs-Appellees,
  v                                                                 SC: 137997
                                                                    COA: 289237
                                                                    Washtenaw CC: 07-001134-CZ
  THOMAS STEPHEN MONAGHAN,
           Defendant-Appellant,
  and
  BERNARD DOBRANSKI,
  AVE MARIA SCHOOL OF LAW,
  FRIENDS OF AVE MARIA SCHOOL OF
  LAW a/k/a AVE MARIA SCHOOL OF LAW
  FOUNDATION, and AVE MARIE
  FOUNDATION,
             Defendants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration of the motion for
  stay and the motion for stay are GRANTED, and enforcement of the order entered by the
  Washtenaw Circuit Court on November 14, 2008 is stayed until further order of this
  Court. The application for leave to appeal the December 29, 2008 order of the Court of
  Appeals remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 14, 2009                    _________________________________________
         p0114                                                                 Clerk